—In a proceeding to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Lolly, J.), dated November 9, 1998, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the arbitration is permanently stayed.
Contrary to the conclusion reached by the Supreme Court, the petitioner was not required to provide a timely notice of disclaimer of coverage. Pursuant to the clear and unambiguous language of the policy endorsement, uninsured motorist coverage did not extend to the respondent. The policy language expressed a lack of coverage for which no prompt disclaimer was required. Accordingly, the petitioner cannot be compelled to arbitrate a claim which the parties never agreed to arbitrate and for which no coverage was provided (see, Matter of Worcester Ins. Co. v Bettenhauser, 260 AD2d 488). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.